494 F.2d 692
85 L.R.R.M. (BNA) 2800, 73 Lab.Cas.  P 14,402
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.DIRECTORS GUILD OF AMERICA, INC., Respondent, Milton Trager,Intervenor.
No. 73-1134.
United States Court of Appeals, Ninth Circuit.
March 12, 1974.

Elliott Moore, Acting Asst. Gen. Counsel, Allison Brown, Jr.  (argued) Atty., N.L.R.B., Washington, D.C., Abraham Siegel, Director, Region 31, N.L.R.B., Los Angeles, Cal., for petitioner.
William B. Haighton, (argued), Hollywood, Cal., for Directors Guild of America, Inc. of Hollywood, Cal.
Jack Corinbilt (argued), Los Angeles, Cal., for charging party Milton Trager (intervenor), Association of Motion Picture & Television Producers, Inc. of Hollywood, Cal.
Before KOELSCH, BROWNING and KILKENNY, Circuit Judges.
PER CURIAM:


1
The critical issues before us, and a detailed statement of the facts, are clearly delineated in the order of the Board.  In re Directors Guild of America, 198 N.L.R.B. No. 103, 81 LRRM 1477 (1972).  In full support of the Board's order is In re International Photographers of the Motion Picture Industries, Local 659, etc., 197 NLRB No. 134, 81 LRRM 1223 (1972) enforced, 477 F.2d 450 (C.A.D.C.1973), cert denied 414 U.S. 1157, 94 S. Ct. 914, 39 L. Ed. 2d 109 (1974).


2
We have considered NLRB v. Gray Line Tours, Inc., 461 F.2d 763 (C.A.9 (1972) and Arizona Public Service Co. v. NLRB, 453 F.2d 228 (C.A.9, 1971), and other cases slanted toward respondent's viewpoint, but find them distinguishable.  In the final analysis, they turn on their own facts and cannot be used as a yardstick on a somewhat similar, yet clearly distinguishable state of facts.  Except in unusual cases, we should leave the complexity of these problems to the Board's expertise and abide by its decisions.  For the reasons stated in the order of the Board, we grant the application and enforce the order.


3
Order enforced.